Opinion of the Court.
THIS court is of opinion that in consequence of the appeal bond, executed by Chambers, not having been given within twenty days from the time the appeal was prayed from the judgment of the justice, it was correct in the circuit court to dismiss the appeal ; but that it was irregular on dismissing of the appeal, to render judgment affirming the judgment of the justice. It was regular to dismiss the appeal, because the appeal was not brought before the court in that way which authorised the court to proceed with the trial of the matter in contest ; and as the court could not have regularly tried the contest, it was incorrect to render judgment against the appellant affirming the judgment of the justice.
The judgment must, therefore, be reversed with costs, the cause remanded and the appeal dismissed with costs.